DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 18 November 2021 has been entered.  Claims 9, 21 and 22 are cancelled.  Claims 1, 2, 5-8, 12-15, 18-20 and 23 are pending.
The previous rejections under 35 U.S.C. 112(b) have been withdrawn in light of Applicants’ amendment filed 18 November 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 2, 5-8, 12-15, 18-20 and 23  are rejected under 35 U.S.C. 103 as being unpatentable over Like Mother Like Daughter (“Crusty French Bread”, https://lmld.org/crusty-french-bread, March 11, 2011, downloaded 20 January 2022) in view of Wartinbee (“Science of the Seasons: Where there is a weed, Nature makes way”,  The Mouth of the Kenai, 2010, pp. 1-3) and as evidenced by Journey et al. (“Duckweed Aquaculture-A New Aquatic Farming System for Developing Countries”, The World Bank EMENA, Technical Department , Agriculture Division, Washington D.C.,1991, pp. 1-67).
Regarding claims 1, 2, 5, 6, and 12-15, Like Mother Like Daughter discloses a bread dough comprising flour, salt, sugar, olive oil, yeast and water (Ingredients).   Like Mother Like Daughter discloses that the bread dough is made by mixing yeast together with lukewarm water; mixing in the sugar, salt, oil and flour (Instructions steps 1-4); and kneading the dough on a lightly floured flat surface wherein the dough will be smooth and elastic feeling (i.e. gluten network formed – Instructions step 5).  Like Mother Like Daughter discloses wherein the volume ratio of flour to water is about 100:40 (5 cups of flour to 2 cups of water- see Ingredients) and the weight ratio of flour to water is about 100:78 (wherein 1 cup of flour weights 120 g. and 1 cup of water weights 235.9 g).
While Like Mother Like Daughter discloses a dough comprising flour and water, the reference does not disclose wherein the dough comprises particular Wolffia plant material and 
Wartinbee teaches about duckweed, specifically a plant from the genus Wolffia (p. 1-3).  Wartinbee et al. teaches the duckweed plant is the size of granular corn meal and is known to be mixed with flour to obtain bread and muffins (i.e. size of 0.03 mm to 2 mm-p. 1/paragraph 3).
As evidenced by Journey et al., duckweed is known to comprise about 92 to about 94% water (p. 12/Nutritional value).
Given Like Mother Like Daughter discloses a dough comprising yeast, flour and water, since Wartinbee teach is was known to combine Wolffia genus plant (i.e. duckweed) and flour to produce a bread and, as evidenced by Journey et al. duckweed comprises about 92-94% water, it would have been obvious to one of ordinary skill in the art to have replaced all or part of the water (wherein no more than 20% of the total liquid is externally added) used in the recipe of Like Mother Like Daughter with duckweed.  The person of ordinary skill in the art would have used whole intact plant since the plant is known to be the size of granular corn meal and would have expected the plant to break into particulates as part of the mixing and kneading process to make the bread.   
With regards to the weight ratio of flour to Wolffia genus plant, given Wolffia genus plant (i.e. duckweed) is known to comprise about 92 to about 94% water, since Like Mother Like Daughter teach a dough comprising about 43% by weight water, the ratio of flour to Wolffia genus plant (i.e. duckweed) would need to be about 100:48 in order to replace the water of Like Mother Like Daughter with Wolffia genus plant.  

Regarding claim 7, modified Like Mother Like Daughter discloses all of the claim limitations as set forth above.  Given Wartinbee teach Wolffia genus plants generally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have used any genus of Wolffia plant in the bread dough of Like Mother Like Daughter with a reasonable expectation of success.  
Regarding claim 8, modified Like Mother Like Daughter discloses all of the claim limitations as set forth above. Hertzberg et al. disclose all-purpose flour (i.e. wheat flour – Ingredients). 
Regarding claim 18, modified Like Mother Like Daughter discloses all of the claim limitations as set forth above. Like Mother Like Daughter discloses bread (i.e. food product comprising the dough of claim 1) made from dough (see entire recipe).  
Regarding claim 19, modified Like Mother Like Daughter discloses all of the claim limitations as set forth above.  Hertzberg et al. disclose wherein the bread comprises cornmeal (see wherein cornmeal is dust on the pan (Instructions Step 11).  Like Mother Like Daughter also discloses that the bread (i.e. food product) is fully baked (i.e. bake in hot oven for 25-30 minutes, until the crust is golden and bread sounds hollow when tapped - Instructions/Step 19).
 Regarding claim 20, Like Mother Like Daughter discloses a method of making a bread dough comprising flour, salt, sugar, oil, yeast and water (Ingredients).   Like Mother Like Daughter discloses that the bread dough is made by mixing yeast together with lukewarm water; mixing in the sugar, salt, oil and flour (Instructions steps 1-4); and kneading the dough on a 
While Like Mother Like Daughter discloses a dough comprising flour and water, the reference does not disclose wherein the dough comprises particular Wolffia plant material and wherein no more than 20% of the total amount of liquid in the dough is externally added water (p.1-3).  
Wartinbee teaches about duckweed, specifically a plant from the genus Wolffia (p. 1-3).  Wartinbee et al. teaches the duckweed plant is the size of granular corn meal and is known to be mixed with flour to obtain bread and muffins (i.e. size of 0.03 mm to 2 mm-p. 1/paragraph 3).
As evidenced by Journey et al., duckweed is known to comprise about 92 to about 94% water (p. 12/Nutritional value).
Given Like Mother Like Daughter discloses a dough comprising yeast, flour and water, since Wartinbee teach is was known to combine Wolffia genus plant (i.e. duckweed) and flour to produce a bread and, as evidenced by Journey et al. duckweed comprises about 92-94% water, it would have been obvious to one of ordinary skill in the art to have replaced all or part of the water (wherein no more than 20% of the total liquid is externally added) used in the recipe of Like Mother Like Daughter with duckweed.  The person of ordinary skill in the art would have used whole intact plant since the plant is known to be the size of granular corn meal and would have expected the plant to break into particulates as part of the mixing and kneading process to make the bread.   
Wolffia genus plant (i.e. duckweed) would need to be about 100:48 in order to replace the water of Like Mother Like Daughter with Wolffia genus plant.  
Given the combination of Like Mother Like Daughter and Wartinbee disclose a dough as presently claimed, it necessarily follows the dough would be malleable and display the claimed rheological properties (e.g. plasticity).  
Regarding claim 23, modified Like Mother Like Daughter discloses all of the claim limitations as set forth above.  Like Mother Like Daughter also discloses that the bread (i.e. food product) is fully baked (i.e. bake in hot oven for 25-30 minutes, until the crust is golden and bread sounds hollow when tapped - Instructions/Step 19).
Response to Amendment
The Declaration under 37 CFR 1.132 filed 18 November 2021 is insufficient to overcome the rejection of claims 1, 2, 5-9, 12-15, 18-20, 22 and 23  under 35 U.S.C. 103 as being unpatentable over Hertzberg et al. (“Simple Crusty Bread”, Artisan Bread in Five Minutes a Day, Thomas Dunne Books, 2007) in view of Wartinbee (“Science of the Seasons: Where there is a weed, Nature makes way”,  The Mouth of the Kenai, 2010, pp. 1-3) as set forth in the last Office action.
Declarant disagrees with the Examiner’s statement “that it would be obvious to make a bread dough according to the teaching of Herzberg and substituting water in the recipe of Hertzberg with whole Wolffia as taught by Wartinbee, since it is known that Wolffia is rich in water.”

	The data is not persuasive.  
	First, it is not clear that parsley or tomato are comparable with respect to morphology.  Journey et al. teach duckweed are the smallest of all flowering plants and their structural and functional features have been simplified by natural selection to only those necessary to survive in an aquatic environment (p.8/Morphology).  Journey et al. teach an individual duckweed frond (i.e. leaflike part) has no leaf, stem or specialized structures, the entire plant consists of a flat, ovid frond (p.8/Morphology).  In contrast, the person of ordinary skill would understand that the parsley plant comprises leaves and stems and the tomato plant comprises, leaves, stems and fruit.  Simply, the declaration compares water release from a fruit, leaf and entire plant (i.e. duckweed plant).  
	Given Wartinbee disclose that Wolffia is known to be mixed with flour and used for baking breads and muffins, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to have tried adding Wolffia to the bread ingredients, including flour, mixing and kneading the combination to obtain a bread dough.  Moreover, it would have been reasonable for a person of ordinary skill in the art, in routine 
Response to Arguments
Applicants’ arguments filed 18 November 2021 have been fully considered but they are not persuasive. 
Applicants submit “Hertzberg et al. essentially teaches away from kneading and advocates simple mixing of ingredients.” 
Applicants are directed to the new grounds of rejection in view of Like Mother Like Daughter which teaches a bread dough and a process of preparing that requires a kneading step.
In addition, note the response to the Amendment set forth above.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759